Citation Nr: 0323414	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 until 
December 1972, and from September 1986 until July 1998.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the Regional Office (RO) in St. Paul, 
Minnesota that denied service connection for diabetes 
mellitus, type II.


REMAND

The record reflects that the veteran was scheduled for a 
hearing in July 2003 before a Member of the Board at the RO, 
and he was so advised by letter dated in May 2003.  The 
record reflects, however, that the veteran failed to 
acknowledge his willingness to appear for the Travel Board 
hearing and his appearance was cancelled.  In correspondence 
received in July 2003, the veteran and his accredited 
representative petitioned the Board to reschedule a Travel 
Board hearing.  By letter dated in August 2003, the Board 
advised the appellant that good cause had been shown, and 
that his motion was granted.

Therefore, the case is hereby REMANDED to the RO for the 
following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing.  Unless the 
veteran indicates, in a signed writing, 
that the requested hearing is no longer 
desired, the hearing should be held.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



